Exhibit 10.1

 

FOURTH AMENDMENT TO COMMERCIAL LEASE AGREEMENT

 

This Fourth Amendment to the Commercial Lease Agreement (the “Third Amendment”)
is made this 1st day of April, 2017, (the “Effective Date”) by and between Chino
Valley Properties, LLC (the “Landlord”) and C3C3 Group, LLC (the “Tenant”),
collectively (the “Parties”).

 

WITNESSETH:

 

WHEREAS, Landlord and Tenant heretofore entered into a Commercial Lease
Agreement (the “Lease”) executed and effective as of August 6, 2015 for the
lease on the premises commonly known as 2144 & 2148 N. Road 1 East Chino Valley,
AZ 83462; and

 

WHEREAS, Landlord and tenant heretofore entered into a FIRST LEASE AMENDMENT,
SECOND LEASE AMENDMENT, and THIRD LEASE AMENDMENT (the “Lease Amendments”)
incorporated by reference, the most recent of which was dated October 10, 2016;

 

WHEREAS, The Landlord has invested capital into the property for expansion of
the facilities for use by the Tenant, including by not limited to an expansion
of utilities and an expansion of operational space; and

 

WHEREAS, The parties hereto desire to change the rental rate of the monthly
rental payment, the size of the operating premises to reflect the expanded
facilities; and

 

WHEREAS, The parties hereto desire to include a deferment of three (3) months of
rent in order to accommodate the Tenant’s increased operating expenses to begin
operating the expansion of the facility. The 3 months will include March, April,
and May of the year 2017;

 

WHEREAS, all defined terms used in the Lease shall have the same meaning herein
as therein.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
for good and valuable consideration, the sufficiency and receipt of which is
acknowledged, the Parties agree to the following amendment to the language of
the Lease:

 

1.2.01 Premises: The Premises shall be amended as per the Premises Description
attached as an updated “Amended Exhibit C” to the original Lease Agreement.

 

2.5.01 Base Rent: The Base Rent shall be amended as per the Rental Schedule
attached as an updated “Amended Exhibit B” to the original Lease Agreement
including the Rental Deferment attached as “Exhibit A.”

 

[Signature Page to Follow]

 

 1 

 

 

Your signature below will indicate that you agree to the terms and conditions as
set forth herein dated _______________________, 2017:

 

Chino Valley Properties, LLC.   C3C3 Group, LLC.           By: /s/   By: /s/
Name:     Name:   Title:                 Title:  

 

Alan Abrams, Individually.         By: /s/ Alan Abrams   Name:             
Title: Personal Guarantor  

 

 2 

 

 

EXHIBIT A

 

RENTAL DEFERMENT

 

March 2017, April 2017, and May 2017

 

RECITALS:

 

A.Chino Valley Properties, LLC on behalf of Zoned Properties, Inc. (the
"Landlord"), C3C3 Group, LLC (the "Tenant") on behalf of Broken Arrow Herbal
Center (the “Licensed Medical Marijuana Operator”), and Alan Abrams (the
“Guarantor”) entered into that certain Lease Agreement dated August 6, 2015 for
the premises described therein as Amended Exhibit C hereinafter referred to as
the "Premises".

 

B.The parties desire to further modify the terms of the Lease previously amended
by the First, Second and Third Lease Amendments and the parties have agreed to
enter into the Fourth Lease Amendment dated March 30, 2017 to memorialize their
understandings with respect to such modifications.

 

AGREEMENTS:

 

NOW THEREFORE, in consideration of the promises contained herein, and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

 

1.March, April, and May 2017 Rent Deferment:

 

Landlord has agreed to defer March, April, and May 2017 Rent and applicable
taxes in the total amount $173,861.01 in the form of a loan to the Tenant at an
eight percent (8%) interest rate commencing March 1, 2017 making it payable over
twelve (12) months commencing January 1, 2018. Principal and interest as of
January 1, 2018 will be a total of $187,769.89 with monthly payments of
$15,647.49. In the event of future default, all deferred March, April, and May
2017 rent to be due and payable immediately.

 

2.Security Deposit

 

Landlord shall maintain the existing security deposit currently being held.

 

3.Entire Agreement

 

This Fourth Lease Amendment and the Lease embodies the entire agreement between
the parties. There are no agreements or understandings that are not set forth in
this Fourth Lease Amendment or Lease. These agreements may be modified only by a
written instrument duly executed by Landlord and Tenant.

 

  

 

 

AMENDED EXHIBIT B: Rent Schedule

 

Year  Commencement  Months  Monthly
Payment   *Annual
Rental Rate   Base
Rental Rate   Rentable
Area  1  1-Aug-15  01   Waived    Waived    Waived    Waived  1  1-Sep-15 
02-06  $30,000.00   $360,000.00   $24.00    15,000  1  1-Feb-16  07-12 
$40,000.00   $480,000.00   $32.00    15,000  2  15-Aug-16  13-15  $42,000.00  
$504,000.00   $33.60    15,000  2  15-Nov-16  16-19  $55,000.00   $660,000.00  
$26.40    25,000  3  15-Mar-17  20-22   **Deferred    **Deferred    **Deferred  
 25,000  3  15-Jun-17  23-29  $60,000.00   $720,000.00   $24.00    30,000  3 
15-Jan-18  30-36  $65,000.00   $780,000.00   $22.29    35,000  4  15-Aug-18 
37-48  $68,250.00   $819,000.00   $23.40    35,000  5  15-Aug-19  49-60 
$71,662.50   $859,950.00   $24.57    35,000  6  15-Aug-20  61-72  $75,245.63  
$902,947.50   $25.80    35,000  7  15-Aug-21  73-84  $79,007.91   $948,094.88  
$27.09    35,000  8  15-Aug-22  85-96  $82,958.30   $995,499.62   $28.44  
 35,000  9  15-Aug-23  97-108  $87,106.22   $1,045,274.60   $29.86    35,000 
10  15-Aug-24  109-120  $91,461.53   $1,097,538.33   $31.36    35,000  11 
15-Aug-25  121-132  $91,461.53   $1,097,538.33   $31.36    35,000  12 
15-Aug-26  133-144  $91,461.53   $1,097,538.33   $31.36    35,000  13 
15-Aug-27  145-156  $91,461.53   $1,097,538.33   $31.36    35,000  14 
15-Aug-28  157-168  $91,461.53   $1,097,538.33   $31.36    35,000  15 
15-Aug-29  169-180  $91,461.53   $1,097,538.33   $31.36    35,000  16 
15-Aug-30  181-192  $91,461.53   $1,097,538.33   $31.36    35,000  17 
15-Aug-31  193-204  $91,461.53   $1,097,538.33   $31.36    35,000  18 
15-Aug-32  205-216  $91,461.53   $1,097,538.33   $31.36    35,000  19 
15-Aug-33  217-228  $91,461.53   $1,097,538.33   $31.36    35,000  20 
15-Aug-34  229-240  $91,461.53   $1,097,538.33   $31.36    35,000 

 

*Annual Rental Rate escalates at 5% per annum through year 10

 

**Rent Deferred for March, April, May 2017 & repaid over 12 months January 2018
- December 2018

 

  

 

 

AMENDED EXHIBIT C: PROPERTY SITE AND LEGAL DESCRIPTION

 

Parcel ID: 306-14-008-M     Property Address: 2144 & 2148 N. Road 1 East   Chino
Valley, AZ 83462     Building and Premises: Chino Valley Cultivation Site;
approximately 10,000 square feet of completed Greenhouse, 15,000 square feet of
completed Hoop House, 5,000 square feet of proposed additional Hoop House, and
approximately 5,000 square feet of office & garage space existing within the
currently fenced in area. Approximately 11 acres.     Legal Description: An
irregular portion of the SE4 the SE parcel corner lying approximately 686'N and
50'W from the SE corner of said section 19.

 

 

 

 

